Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 25, 2016

The Court of Appeals hereby passes the following order:

A17A0026. SARAH SEARS v. MACON TELEGRAPH PUBLISHING
    COMPANY.

      Sarah Sears has filed a notice of appeal of the trial court’s order dismissing her
complaint against Macon Telegraph Publishing Company. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the appealable
decision or judgment complained of. OCGA § 5-6-38 (a). The trial court entered its
dismissal order on April 14, 2015, but Sears did not file her notice of appeal until
May 15, 2015, 31 days later. While Sears filed a motion for reconsideration of the
order on April 24, 2015, such a motion does not extend the time for filing a notice of
appeal. See Cheeley-Towns v. Rapid Group, Inc., 212 Ga. App. 183, 184 (1) (441
SE2d 452) (1994).       Accordingly, Sears’s appeal is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             08/25/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.